Case 1:18-cv-02119-ELH Document 57 Filed 06/08/20 Page 1 of 1
Case 1:18-cv-02119-ELH Document 56-1 Filed 06/08/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
FREDERICK J. BRENNAN,
Plaintiff,
v. Case No. 1:18-cv-02119-ELH
DELUXE CORPORATION,

Defendant.

 

 

ORDER
Upon consideration of the Joint Motion to Modify the Case Schedule, it is hereby
ORDERED that the motion is GRANTED.
Accordingly, the Court hereby Orders that the Scheduling Order is modified as follows:

Deadline for completion August 28, 2020
of discovery

Deadline for serving September 4, 2020
requests for admissions

Deadline for filing September 25, 2020
dispositive motions

Deadline for responses October 26, 2020
opposing dispositive motions

Deadline for filing any November 5, 2020
reply brief in response to
an oppositjon

SO ORDERED this x day of 2020.

Oly %. tld —

Ellen Lipton Hollander
United States District Court Judge
